Name: 82/781/EEC: Commission Decision of 4 November 1982 establishing that the apparatus described as 'Varian - Automated Auger Microprobe, model 981-2850' , 'PHI - Vacuum Console, model 60' , 'PHI - Transfer Probe, model 160/661' and 'PHI - Specimen Fracture Attachment, model 10-520' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-11-20

 Avis juridique important|31982D078182/781/EEC: Commission Decision of 4 November 1982 establishing that the apparatus described as 'Varian - Automated Auger Microprobe, model 981-2850' , 'PHI - Vacuum Console, model 60' , 'PHI - Transfer Probe, model 160/661' and 'PHI - Specimen Fracture Attachment, model 10-520' may not be imported free of Common Customs Tariff duties Official Journal L 325 , 20/11/1982 P. 0025 - 0025*****COMMISSION DECISION of 4 November 1982 establishing that the apparatus described as 'Varian - Automated Auger Microprobe, model 981-2850', 'PHI - Vacuum Console, model 60', 'PHI - Transfer Probe, model 160/661' and 'PHI - Specimen Fracture Attachment, model 10-520' may not be imported free of Common Customs Tariff duties (82/781/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 29 April 1982, the Federal Republic of Germany requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'Varian - Automated Auger Microprobe, model 981-2850', 'PHI - Vacuum Console, model 60', 'PHI - Transfer Probe, model 160/661' and 'PHI - Specimen Fracture Attachment, model 10-520' ordered respectively on 2 November 1978, 5 November 1978, 21 September 1979 and 15 November 1978 and to be used for the study on the effects on the intercrystalline brittleness, intercrystalline corrosion phenomena and structure of steel due to the segregation of extraneous atoms at the grain boundaries, should be considered to be scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 22 October 1982 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question form an analysis system; Whereas its objective technical characteristics, such as the resolution and the sensibility, and the use to which the system is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific system; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said system, capable of being used for the same purposes, are curently being manufactured in the Community; whereas this applies, in particular, to the apparatus 'Escalab 500' manufactured by VG Scientific Ltd, The Birches, Industrial Estate, Imberhorne Lane, UK-East Grinstead, Sussex, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Varian - Automated Auger Microprobe, model 981-2850', 'PHI - Vacuum Console, model 60', 'PHI - Transfer Probe, model 160/661' and 'PHI - Specimen Fracture Attachment, model 10-520', which is subject of an application by the Federal Republic of Germany of 29 April 1982, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 November 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.